         Case 9:19-bk-11573-MB                                  Doc 987 Filed 05/12/20 Entered 05/12/20 15:27:42                                               Desc
                                                                 Main Document     Page 1 of 8

  Attomcy or Protessicmal Namc, Address, Telcphc~nc and FAX
ERIC P. ISRAEL (State Bar No. 132426)
eisraet(~i?DanningGiil.ec~~~a
DAMNING, G1LL, ISRAEL & KRASNOFF, LLP
1901 Avenue of the Stars, Suite 450
Las Angeles, Caiifo~nia 90067-60Q6
Telephone:(310} 277-0077 Facsimile:(310)277-5735
 Attorneys for Michael R. McConnell, Chapter 11 Trustee

                            ilNiTED STATES BANI~ItUP"1'('Y C+()URT
                             CENTRAL DISTRICT OF CALIFOKI~`[A

  ~,~ ~~~:                                                                                                                Ch~q~ter I 1 Case Number
                                                                                                                          9:19-bk-11573-MB
             HV! CAT CANYON, INC.,                                                                                        Professional Fee Statement

                                                                                                                          Nwnhcr: (i

                                                                                                                          Month ot~: April, 202Q
                                                                                                                 Ucbtor



 i. Name or't~ro~~ss~on~,l:                                                                                      banning, Gill, Israel &Krasnoff, LLP
z. gate ofcnhyot~~mterapprov~n~c~„~,ioy~n~~,~ ~t'cn. Pr~r~ss~<»,:,~:                                             December 9, 2099 (docket no. 605)

.,. T~,c~t.,~~,~,~~~, oen~~4-~~~~«~~, na~~,~~„~, ~«<~~•«~ i~y~ ~f,~ ~~~~r~„~~~,:,i:                              X0.00
4. Lc~s;'T'otul amount of pm-~tilion s~rviees rendered and expenses:                                             -~.~Q

s, t~~ia~,~e ~e r'~~,a r~ma~~,~n~:~m d~<<<,r't~~~„~ ~~rp~~~rion:                                                 5 See Attachment at Paragraph 3

c~. ~.~:55: `total .,n,~~u„t ot~~n S~n~i«, rL~,a~r~d i,~, ~,~~;~r i~~ swt~m~n~s: tai+,~ f~ ;~ „~,r U,~~ ti4n~n   - See Attachment at Paragraph No. 5
lifinu St;~tcEncnt Nwnbcr I ).

~. i..~,s: T~~:~i :~,n~un~ ~,r~t~rv~~e5 a~,a ex~,~nse~ rn~. «Por~in~ ~~r~~~:                                         See Attachment at Paragraph No. 7
8, f3aianc~ ~~f JmidY remaining for next reponing ~xricxi:                                                       5   See Attachment at Raragraph Na. 7

                        -
[7ETAti_ED nOCt1MFNTATION SUPPORTING, THF,PROFESSIONAL FL•ES ~ARNE..D AND THF.. EXPF,NSES fTVCtJRRED
DURWG THIS RE:PORTtNG PERIOD }iAS BEEN SERVED ON TFiE UNITED STATES TRUS"Ci~I:. A COPY OF TI-~E
pETA1LrD DOCUMENTATIC7iN WILL BL PROVIDED BY THF. PI20FESSIONAL TO ANY PARTY IiPON REQUEST. (=GF.S
ANl7 COSTS WILL BE W(TIiDRAWN FROM THE TRUST ACCOUyT[N TI1E AMOUNT STt1TED !N ITEM 7 ABOVE:
UNLESS AN C3BJECTION IS FILED WITF[ T}tF C:LLRK OF TfIE COURT AND SERVED UN 1'liG PROFESSIONAL NAMED
ASQVE WITHIN IQ I?AYS FROM Ti-(E DATE 01= SERVICt: OF TFIIS STATEMENT.

~3. Total tiumbcr of paggs attached i~ereto:


The ub~vc is a true and correct statement offccs earned and expenses it~ciErred duri~~g the indicated repc>~uD period.
                                                                                                           i
Dated: May                 2020                                                                                                               J
                                                                                                       [..-      ~
Type Namc o£ Professional                                                                             ~=" Signature of P icssional
Denning, Gill, Israel &Krasnoff, LLP                                                                      F,ric P. Israel

Name of Attorney for Prc~lessional (if applicable)
                                                                                                          Signature of~Attc~rncy fur Piul'cssiunal {if a~plicul~lc}
Case 9:19-bk-11573-MB         Doc 987 Filed 05/12/20 Entered 05/12/20 15:27:42                Desc
                               Main Document     Page 2 of 8



               ATTACHMENT TO PROFESSIONAL FEE STATEMENT NO.6
             banning Gill, Israel &Krasnoff, LLP ("banning Gill" or "applicant")
       1.      Michael A. McConnell was appointed as Chapter 11 Trustee for HVI Cat Canyon,
Inc.(the "debtor") on or about October 21, 2019.

       2.      On or about November 14, 2019, the Trustee filed the Chapter I1 Trustee's
Nulice OfApplication And Application To Employ banning, Gall, Israel cPr Krasnoff, LLP As
                                                                                       order
General Counsel(the "Application" docket no. 509), which was approved by the Court's
entered on or about December 9,2019(docket no. 605).

       3.      Pursuant to the budget filed on or about November 7, 2019(the "Budget," docket
                                                                                                no.
no. 474), which the Court approved by order entered on or about November 27, 2019(docket
572), UBS,LLC("UBS")loaned money to the Trustee for operations including acarve-out
                                                                                             by the
weekly reserve for the Trustee and his professionals, and for certain professionals retained
                                                                                               y
Official Committee of Unsecured Creditors (the "Committee"). Subsequent budgets similarl
                                                                           being deposit ed
have included weekly reserves for those professionals. These funds were
weekly into segregated accounts for the Trustee's professionals and for the Committee's
professionals. Per the Seventh Amendment to the Credit Agreement(the "Seventh
                                                                                          Trustee's
Amendment"),for services rendered and costs advanced during the month of April, the
professionals may share pro rata in $120,000.

       4.      On or about November 14, 2019, the Trustee filed a Motion Of Chapter 11
                                                                                        ation And
Trustee For Order(1)Establishing Procedures For The Payment OfInterim Compens
                                                                    Authori  zing Paymen   t On A
Reimbursement Of Expenses(11 U.S.C. §§ 105(a) and 331), And
                                                                                     The Fee
Monthly Basis(11 U.S.C. § 328)(the "Fee Procedures Motion," docket no. 511).
                                                                case  to the extent of funds carved-
Procedure Motion proposed to make monthly payments in this
                                                                               any. Subject to
out by the lender and designated for that purpose, or free and clear funds, if
                                                                                    may pay the
resolution of any timely objection to the Professional Fee Statement, the Trustee
                                                                              monthly   statement,
professional the lesser of(a)80% ofthe fees and expenses requested in the
                                                                                        nt as to
and (b)the aggregate amount offees and expenses requested in the monthly stateme
                                                                                  d by the  Court's
which no timely objection was made. The Fee Procedure Motion was approve
order entered on or about December 10, 2019(docket no. 610).

       5.      Professional Statement No. 6: This is the sixth Professional Fee Statement by
 banning Gill.

                 a.      On or about December 6, 2019, applicant filed and served its First
                                                                                          incurred
         Professional Fee Statement for payment of fees and reimbursement of expenses
         for the period of October 21, 2019, through November 30,2019 in the amounts of
         $284,475.50, and $2,485.08, respectively, for a total of$286,960.58 ("First Fee
                                                                                            and the
         Statement," docket no. 598). Pursuant to the order on the Fee Procedures Motion
                                                                     of $200,00 0, which sum  has
         Budget, applicant's First Fee Statement requested payment
         been paid.

                 b.    On or about January 10, 2020, applicant filed and served its Second
                                                                                         iii~urred
         Professional Fee Statement for payment offees and reimbursement of expenses
                                                                                         of
         for the period of December 1, 2019 through December 31, 2019 in the amounts


 1589453.1 26932
Case 9:19-bk-11573-MB         Doc 987 Filed 05/12/20 Entered 05/12/20 15:27:42                 Desc
                               Main Document     Page 3 of 8



        $173,569.50, and $3,228.73 respectively, for a total of$176,798.23("Second Fee
        Statement," docket no. 697). Pursuant to the order on Fee Procedures Motion and the
        Budget, applicant's Second Fee Statement requested payment of$141,438.58, which sum
        has been paid.

                c.      On or about February 7, 2020, applicant filed and served its Third
        Professional Fee Statement for payment offees and reimbursement of expenses incurred
        for the period of January 1, 2020 through January 31, 2020 in the amounts of
        $206,758.50, and $9,844.71, respectively, for a total of$216,603.21 ("Third Fee
        Statement," docket no. 777). Pursuant to the order on Fee Procedures Motion and the
        Budget, applicant's third Fee Statement requested payment of$173,282.57, which sum
        has been paid.

                d.      On or about March 6,2020, applicant filed and served its Fourth
        Professional Fee Statement for payment offees and reimbursement of expenses incurred
        for the period of February 1, 2020 through February 29,2020 in the amounts of
        $201,385.50, and $11,106.87, respectively, for a total of$212,492.37("Fourth Fee
        Statement," docket no. 849). Pursuant to the order on Fee Procedures Motion and the
        Budget, applicant's fourth fee Statement requested payment of $169,993.90, which sum
        has been paid.

                 e.      On or about April 10, 2020, applicant filed and served its Fifth
         Professional Fee Statement for payment offees and reimbursement of expenses incurred
         for the period of March 1, 2020 through March 31, 2020 in the amounts of $211,159.50,
         and $18,291.43, respectively, for a total of$229,450.94 ("Fifth Fee Statement," docket
                                                                                            t's
         no. 928). Pursuant to the order on Fee Procedures Motion and the Budget, applican
         fourth fee Statement requested payment of$183,560.75, which sum has been paid.



       6.      Fee Applications: The Court held a hearing on interim fee applications on
                                                                                     on January 9,
January 30, 2020, at 10:00 a.m. banning Gill filed its first interim fee application
                                                                         er 31, 2019, requesting
2020(docket no. 692)for the period from October 21,2019 to Decemb
                                                                                      of
allowance offees in the sum of$460,926.00 and reimbursement of costs in the sum
                                                                the Court awarded  banning   Gill its
$5,713.81. Pursuant to an order entered on January 31,2020,
                                                                                            in full.
requested fees and costs in full. Applicant has been paid the remaining unpaid nets sums

       7.     Request for Payment of Professional Fees: During the period April 1, 2020,
                                                                                costs of
through Apri130, 2020(the "Subject Period"), banning Gill has incurred fees and
$295,011.50, and $5,022.47, respectively, for a total of $300,033.97.

        8.     Per the Seventh Amendment to the Credit Agreement,the Trustee's professionals
                                                                                      in
for services rendered and costs advanced during the month of April may share pro rata
$120,000. Below is the chart with the calculations:




 1 589453.1 26932
Case 9:19-bk-11573-MB   Doc 987 Filed 05/12/20 Entered 05/12/20 15:27:42   Desc
                         Main Document     Page 4 of 8



  PROFESSIONAL      FEES INCURRED            COSTS            PRO RATA
                                           INCURRED          PAYMENT OF
                                                              $120 000.00

Trustee             $81,650.00         $105.49             $13,008.95

CR3                 $310,348.75        $7,061.48           $50,506.40

banning Gill        $295,011.50        $5,022.27           $47,741.48

Bright &Brown       $1,115.00          $-0-                $177.42

BFAS                $22,664.00          $679.92            $3,714.49

 Maribel Aguilera   $28,000.00          $-0-               $4,455.37

Reetz Fox           $2,488.00           $-0-               $395.89

 Total                                                     $120,000




 1589453.1 26932
Case 9:19-bk-11573-MB              Doc 987 Filed 05/12/20 Entered 05/12/20 15:27:42                           Desc
                                    Main Document     Page 5 of 8



                            PROOF OF SERVICE OF DOCUMENT
                                                                                        My business address is
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.
1901 Avenue of the Stars, Suite 450, Los Angeles,  CA 90067-60 06.

                                                                                          FEE STATEMENT NO.
A true and correct copy of the foregoing document entitled (specify): PROFESSIONAL
                                            served (a) on the judge in chamber s in the form and manner required
SIX(DANNING GILL) will be served or was
by LBR 5005-2(d); and (b) in the manner  stated below:

                                                                                            Pursuant to controlling
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                    will be  served   by the court  via NEF   and hyperlink to the
General Orders and LBR, the foregoing document
                                       the CM/ECF   docket  for this bankrupt cy case or adversar y proceeding and
document. On May 12, 2020 , I checked
                                                                                          NEF  transmiss ion at the
determined that the following persons are on the Electronic Mail Notice List to receive
email addresses stated below:



                                                                 D Service information continued on attached page.

                                                                                                 and/or entities at the
2. SERVED BY UNITED STATES MAIL: On Mav 12, 2020 , I served the following persons
                                                  adversar  y proceedi ng by placing a true  and correct copy thereof
last known addresses in this bankruptcy case or
                                   States mail, first class, postage prepaid, and  addresse   d as follows. Listing the
in a sealed envelope in the United
                                                                                    no  later than 24 hours after the
judge here constitutes a declaration that mailing to the judge will be completed
document is filed.

HVI Cat Canyon, Inc.                                       HVI Cat Canyon, Inc.
c/o Capitol Corporate Services, Inc.                       2550 Canet Road
36 S. 18th Avenue Suite D                                  San Luis Obispo, CA 93405-7836
Brighton, CO 80601-2452 HVI

                                                                 ❑D Service information continued on attached page.

                                                                                         ISSION OR EMAIL (state
3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSM
                                                                   . 5 and/or controllin g LBR, on May 12, 2020,
method for each person or entity served): Pursuant to F.R.Civ.P
                                                by  personal  delivery, overnight   mail service, or (for those who
served the following persons and/or entities
                                                                                 email as follows. Listing the judge
consented in writing to such service method), by facsimile transmission and/or
here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
than 24 hours after the document is tiled.



                                                                  ❑D Service information continued on attached page.

                                                                                          is true and correct.
  declare under penalty of perjury under the laws of the United States that the foregoing



   May 12, 2020                     Vivian Servin                             /s/ Vivian Servin
   Date                             Printed Name                              Signature




 1589653.1 26932
Case 9:19-bk-11573-MB           Doc 987 Filed 05/12/20 Entered 05/12/20 15:27:42              Desc
                                 Main Document     Page 6 of 8



                           ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NSF")

   •    Anthony A Austin       anthony.austin@doj.ca.gov

   •    William C Beall      will@beallandburkhardt.com, carissa@beallandburkhardt.com

   •    Bradley D Blakeley      blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com

   •    Alicia Clough     aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

   •    Marc S Cohen       mscohen@loeb.com, klyles@loeb.com

   •    Alan D Condren       , berickson@seedmackall.com

   •    Alec S DiMario alec.dimario@mhllp.com,
        debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

   •    Karl J Fingerhood      karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

   •    H Alexander Fisch       Alex.Fisch@doj.ca.gov

   •    Don Fisher       dfisher@ptwww.com,tblack@ptwww.com

   •    Brian D Fittipaldi     brian.fittipaldi@usdoj.gov

   •     Alen A Friedman       efriedman@friedmanspring.com,jquiambao@friedmanspring.com

    •    Gisele M Goetz      gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

   •     Karen L Grant       kgrant@silcom.com

    •    Ira S Greene     Ira.Greene@lockelord.com

    •    Matthew C.Heyn        Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

    •    Brian L Holman       b.holman@mpglaw.com

    •    Brian L Holman       b.holman@musickpeeler.com

    •    Tracy K Hunckler thunckler@daycartermurphy.com,
         cgori@daycartermurphy.com;rmahoney@daycartermurphy.com

    •    Eric P Israel    eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

    •    Razmig Izakelian      razmigizakelian@quinnemanuel.com

    •    Evan M.Jones        ejones@omm.com,ejones@omm.com

    •    Alan H Katz      akatz@lockelord.com

    •    John C Keith      john.keithQdnj,c~.~~v

    •    Jeannie Kim      jekim@sheppardmullin.com, lsemeraro@sheppardmullin.com



 1589653.1 26932
Case 9:19-bk-11573-MB          Doc 987 Filed 05/12/20 Entered 05/12/20 15:27:42               Desc
                                Main Document     Page 7 of 8



   •    Mitchell J Langberg     mlangberg@bhfs.com, dcrudup@bhfs.com

   •    Maxim B Litvak       mlitvak@pszjlaw.com

   •    Vincent T Martinez     llimone@twitchellandrice.com, smccomish@twitchellandrice.com

   •    Michael Authur McConnell(TR)         Michael.mcconnell@kellyhart.com

   •    Brian M Metcalf      bmetcalf@omm.com, Brian-metcalf-9774@ecf.pacerpro.com

   •    Jerry Namba nambaepiq@earthlink.net,
        G23453@notify.cincompass.com;annie_cunningham@ymail.com

   • David L Osias dosias@allenmatkins.com,
     bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

   • Darren L Patrick dpatrick@omm.com, darren-patrick-
     1373@ecfpacerpro.com;sindelicato@omm.com;ejones@omm.com

   • Jeffrey N Pomerantz        jpomerantz@pszjlaw.com

   •     Benjamin P Pugh      bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

   •     Edward S Renwick      erenwick@hanmor.com, iaguilar@hanmor.com

    •    J. Alexandra Rhim     arhim@hrhlaw.com

    •    Todd C. Ringstad     Becky@ringstadlaw.com, arlene@ringstadlaw.com

    •    Mitchell E Rishe    mitchell.rishe@doj.ca.gov

    •    George E Schulman GSchulman@DanningGill.Com,
         danninggill@gmail.com;gschulman@ecf.inforuptcy.com

    • Zev Shechtman zshechtman@DanningGill.com,
      danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

    •    Sonia Singh   ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ec£inforuptcy.com

    •    Daniel A Solitro    dsolitro@lockelord.com, ataylor2@lockelord.com

    • Ross Spence ross@snowspencelaw.com,
      janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspe
      ncelaw.com

    •    Christopher D Sullivan csullivan@diamondmccarthy.com,
         mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmc
         carthy.com;erika.Shannon@diamondmccarthy.com;aiemee.low@diamondmccarthy.com

    •    Jennifer Taylor    jtaylor@omm.com

    •    John N Tedford jtedford@DanningGill.com,
         danninggill~agmail.com~tedford@ecf.inforuptcy.com

    •     Salina R Thomas     bankruptcy@co.kern.ca.us



 ]589653.1 26932
Case 9:19-bk-11573-MB                   Doc 987 Filed 05/12/20 Entered 05/12/20 15:27:42                                           Desc
                                         Main Document     Page 8 of 8



   •     Meagan S Tom meagan.tom@lockelord.com,
         autodocket@lockelord.com;taylor.warren@lockelord.com;autodocketdev@lockelord.com

   •     Patricia B Tomasco pariytomasco@quinnemanuel.com,
         barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

   •     Fred Whitaker            lshertzer@cwlawyers.com, spattas@cwlawyers.com

   •     William E. Winfield                wwinfield@calattys.com, scuevas@calattys.com

   •     Richard Lee Wynne richard.wynne@hoganlovells.com,
         tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

    •    Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ec£epigsystems.com;ECFInbox@epigsystems.com

    •    Aaron E de Leest adeleest@DanningGill.com,
         danninggill@gmail.com;adeleest@ec£inforuptcy.com



2. SERVED BY U.S. MAIL

Office of the U.S. Trustee
1415 State Street, Suite 148
Santa Barbara, CA 93101


REQUESTS FOR SPECIAL NOTICE

 Attorneys for Bu~anko
 Philip W. Ganong                                Frank and Sylvia Boisseranc                 Rob Thomson
 Ganong Law                                      300 W. Paseo de Cristobal                   1920 Wilbur Avenue
 930 Truxtun Avenue, Suite 102                   San Clemente, CA 92672                      San Diego, CA 92109
 Bakersfield, CA 93301

                                                 Attorneys for PG&E                          Attorneys for Robert Kestner
 Jane A. Adams and John S. Adams,                Friedman & Springwater LLP                  William Winfield
 Trustees                                        350 Sansome Street, Suite 800                Nelson Comis Kettle &Kinney LLP
                                                 San Francisco, CA 94104                     300 E. Esplanade Drive, Ste 1170
 PO Box 264                                                                                  Oxnard, California 93036-0238
                                                 Attn; Ellen A. Friedman
 Yorba Linda, CA 92885                           Ruth Stoner Muzzin                          (SERVED VIA NEF)

                                                Attorneys for Virginia Tract/ fka Virginia   Attorneys for Eller Family Trust
 Attorneys for Jane Connolly                     Kestner Griswold                            Cummins &White, LLP
  William Winfield                              William Winfield                             Attn: Fred M. Whitaker, P.C.
  Nelson Comis Kettle &Kinney LLP                Nelson Comis Kettle &Kinney LLP             Ashley Bolduc
 300 E. Esplanade Drive, Ste 1170 Oxnard,       300 E. Esplanade Drive, Ste 1170 Oxnard,     2424 S.E. Bristol Street, Suite 300
 California 93036-0238                           California 93036-0238                       Newport Beach, CA 92660
 (SERVED VIA NEF)                               (SERVED VIA NEF)                             (SERVED VIA NEF~




3. SERVED VIA EMAIL:
Eric Vanhorn — ericvarihurii~S~Ciicerfai~~.com




 1 589653.1 26932
